Opinion of the Court by
Judge Williams:
The court below having referred the settlement of accounts to a master commissioner he reported the -settlement in several aspects, October 5, 1851, the accounts were ceased between the parties by Coffee’s note for $853.56. Counting interest and deducting credits since then the balance as shown by the commissioner would be $258.19, due April 27, 1858.
Both parties assert and show errors and the accounts are so confused as to render an accurate statement of the account highly difficult and improbable. In this state of confused uncertainty we can not do better than to take the note as the basis of settlement and allow the subsequent credits and direct a judgment against Coffee for the remainder of two hundred and fifty-eight dollars and seventy-nine cents, with interest from April 27, 1858.
Wherefore the judgment is reversed, with directions for further proceedings as herein dircted.